Zhong Sen International Tea Company 14th Floor Guo Fang Building No.68 Wu Yi Road Kunming City, Yunnan Province P.R. China March 30, 2011 Donna Di Silvio U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re:Zhong Sen International Tea Company Form 10- K for Fiscal Year Ended May 31, 2010 Forms l0-Q for Fiscal Quarters Ended August 31, 2010 and November 30, 2010 File No. 000-54163 Dear Ms. Di Silvio: Please be advised that Zhong Sen International Tea Company (the “Company”) will respond by April 15, 2011 to the letter of the United States Securities & Exchange Commission (the “Commission”) dated February 24, 2011 related to the Company’s Annual Report on Form 10-K for the fiscal year ended May 31, 2010 and the Company’s Forms 10-Q for the fiscal quarters ended August 31, 2010 and November 30, 2010. Please contact me at (954) 247-4832should you have any questions. Thank you for your attention. Sincerely, /s/ Li Wang Chief Executive Officer
